DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20, 22, 23, 24, 39, 40, 47, 48, 50, 51, 52, 54, 55, 56, 57, 59, 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toward Cyber-Enhanced Working Dogs for Search and Rescue, Bozhurt et al, IEEE Computer Society, pgs. 32-39, [retrieved from internet 04 January 2021 Bins iecexplore joge org/documeny/Oo | 446 9/referencessrelerences] published 2014.
Regarding Claims 20 and 22, Bozhurt teaches a method of reward-based animal training (Bozhurt page 37 Col.2) comprising: receiving a signal from a user device at a computerized controller coupled with a securing apparatus worn by an animal (Bozhurt Fig. 1 harness worn by animal; Beaglebone Black is computerized controller; user device inherit in from “bidirectional communication” page 33 Col. 2), wherein the signal indicates that the animal is performing a desired behavior; determining at the computerized controller a form of stimulation to apply to the 
Regarding Claim 23, Bozhurt teaches activating, based on the determined form of stimulation, one or more stimulation components from the plurality of stimulation components coupled with different portions of the securing apparatus to indicate the reward to the animal include activating the one or more stimulation components in a pattern (Bozhurt page 37 Col. 3 last sentence of first paragraph).

Regarding Claim 39, Bozhurt teaches determining at least a distance or a direction to a sound source based on the determined plurality of sound signals (Bozhurt page 33 Col. 3 “Monitoring the environment’, GPS and microphone).
Regarding Claims 40 and 57, Bozhurt teaches receiving one or more other signals from the user device; initiating training session by the computerized controller (Bozhurt page 37 Col. 1, last paragraph).
Regarding Claim 47, Bozhurt teaches the plurality of vibration components include a first vibration component coupled with a first portion of the securing apparatus and a second vibration component coupled with a second portion of the securing apparatus such that the first portion and the second portion are configured to be on opposite sides of an animal (Bozhurt page 33 Fig. 1).
Regarding Claim 48, Bozhurt teaches each stimulation component from the plurality of stimulation components provides signals based on at least amplitude modulation, pulse duration, or pulse occurrence (Bozhurt haptic commands; page 37 Col. 3 first paragraph).
Regarding Claims 50, 51, 52, 54, 55, 56, Bozhurt teaches measuring one or more responses of the animal at the computerized controller coupled with the securing apparatus worn by the animal includes determining a location of the securing apparatus utilizing one or more location components coupled with the computerized controller (Bozhurt Fig. 1 GPS).
Regarding Claim 59, Bozhurt teaches determining a training at the computerized controller coupled with the securing apparatus worn by the animal (Bozhurt Fig. 1 Beagle bone black); and transmitting one or more other signals from the computerized controller to the user device to prompt the user to gather one or more training materials for the training (Bozhurt 
Regarding Claim 60, Bozhurt teaches marking a location of a reward utilizing at least the user device or the computerized controller coupled with the securing apparatus worn by the animal; and utilizing one or more stimulation components from the plurality of stimulation components coupled with different portions of the securing apparatus to direct the animal to the reward (Bozhurt Search and rescue application; page 33 Col. 1 first paragraph cBAN, CEWD).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 41, 42, 43, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toward Cyber-Enhanced Working Dogs for Search and Rescue, Bozhurt et al, IEEE Computer Society, pgs. 32-39, [retrieved from internet 04 January 2021 .
Regarding Claim 27, Boznhurt teaches off-leash autonomy (Bozhurt page 32 Col. 2, teaches the known use of GPS to track position on page 34 Col.3), but is silent on explicitly determining one or more boundary conditions; determining whether the one or more boundary conditions are satisfied utilizing the one or measured responses of the animal and utilizing whether the one or more boundary conditions are satisfied to activate the one or more simulation components. However, Bonge teaches the general knowledge of one of ordinary skill in the art to apply the method steps of determining one or more boundary conditions; determining whether the one or more boundary conditions are satisfied utilizing the one or measured responses of the animal and utilizing whether the one or more boundary conditions are satisfied to activate the one or more simulation components (Bonge paragraphs [0097], [0098], [0102]). It would have been obvious to one of ordinary skill in the art to modify the teachings of Bozhurt with the teachings of Bonge at the time of the invention for off leash control and training as taught by Bonge. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 41 and 43, Bozhurt as modified teaches the one or more boundary conditions include one or more physical locations (Bonge paragraph [0034] and [0052)).
Regarding Claim 42, Bozhurt as modified teaches the one or more boundary conditions include one or more time conditions (Bonge paragraph [0101], [0015)).
Regarding Claim 44, Bozhurt as modified teaches the one or more determined signals measured responses of the animal include at least a position, a velocity, an acceleration, or an orientation of the secured device with respect to the one or more boundary conditions (Bozhurt page 34 Col. 3 accelerometer; Bonge paragraph [0004]).

45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toward Cyber- Enhanced Working Dogs for Search and Rescue, Bozhurt et al, IEEE Computer Society, pgs. 32-39, [retrieved from internet 04 January 2021 https://ieeexplore.ieee.org/document/691 4468/references#references] published 2014.
Regarding Claim 45, Bozhurt teaches training and reference to historical data along with recharging (Bozhurt page 34 Col. 2 second paragraph) i.e. adapting the activation, based on the comparing of the one or more measured responses of the animal with historical data corresponding to the animal, of the one or more stimulation components from the plurality of stimulation components coupled with different portions of the securing apparatus, but is silent on explicitly teaching directs the animal to a charging device. However, the modification is merely a simple substitution of one known desired location for another and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. The examiner takes official notice that the modification is merely an obvious engineering design choice involving the selection of a known alternate training path direction selected to maintain operation of the device.

Claims 46 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toward Cyber-Enhanced Working Dogs for Search and Rescue, Bozhurt et al, IEEE Computer Society, pgs. 32-39, [retrieved from internet 04 January 2021 https://ieeexplore.ieee.org/document/691 4468/references#references] published 2014 in view of U.S. Patent Pub. No. 2014/0352632 to McLaughlin.
Regarding Claim 46, Bozhurt as modified teaches charging batteries (Bozhurt page 34 Col. 2 second paragraph), but is silent on the charging. However, McLaughlin teaches at least charging one or more batteries coupled with the computerized controller while holding the securing apparatus with respect to the charging device or exchanging one or more batteries coupled with the computerized controller while holding the securing apparatus with respect to 
Regarding Claim 53, Bozhurt as modified teaches activating, based on the one or more determined signals, the one or more stimulation components from the plurality of stimulation components coupled with different portions of the securing apparatus includes coordinating the plurality of stimulation components with each other to provide a pattern based on the motion determined with the one or more motion components (McLaughlin teaches directing the direction of the animal to do this uses coordination of the stimulation components; paragraph [0071]; [0072]; [0064]; [0075]; Bozhurt haptic commands page 37 Col. 3 first paragraph).

Claims 49 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toward Cyber-Enhanced Working Dogs for Search and Rescue, Bozhurt et al, IEEE Computer Society, pgs. 32-39, [retrieved from internet 04 January 2021 https://ieeexplore.ieee.org/document/691 4468/references#references] published 2014 view of U.S. Patent Pub. No. 2016/0144404 to Houston et al.
Regarding Claim 49, Bozhurt is silent on explicitly teaching the pattern includes vibrating out-of-phase at least two vibration components from the plurality of simulation components on opposite sides of the animal. However, Houston teaches pulse occurrence and duration and out-of-phase vibration (Houston paragraph [0315], [0689], [0215], [0311]). It would have been obvious to one of ordinary skill in the art to modify the teachings of Bozhurt with the teachings of 
Regarding Claim 58, Bozhurt as modified teaches vibrating out-of-phase at least two vibration components from the plurality of simulation components on opposite sides of the animal includes (Houston paragraph [0215], [0311], [0689]): activating at a first time a first stimulation component from the plurality of stimulation components at a first stimulation value without activating a second stimulation component from the plurality of stimulation components; activating, at a second time after the first time, the first stimulation component at a second stimulation value and the second stimulation component at a third stimulation value, wherein the second stimulation value is greater than the third stimulation value; activating, at a third time after the second time, the first stimulation component at a fourth stimulation value and the second stimulation component at the fourth stimulation value; activating, at a fourth time after the third time, the first stimulation component at the third stimulation value and the second stimulation component and the second stimulation value; and activating, at a fifth time that occurs after the fourth time, the second stimulation component at the first stimulation value without activating the first stimulation component, (applicant doesn’t claim how long each of these steps last, they could be 1 second or 2 hours, Bozhurt as modified by Houston satisfied the broad nature of the claim through inherent operation “out of phase” vibration of Houston). The modification is “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. The modification is merely an obvious engineering design choice derived through routine tests and experimentation for achieving a desired animal behavior.
Response to Arguments
Applicant's arguments filed 20, 22-24 27 and 39-60 have been fully considered but they are not persuasive. 

Applicant’s arguments focus on independent claim 20 and dependent claim 60.  Applicant argues that Bozkurt is silent on “receiving a signal from a user device at a computerized controller coupled with a securing apparatus worn by an animal, wherein the signal indicates that the animal is performing a desired behavior;” and  “determining at the computerized controller a form of stimulation to apply to the animal based on the received signal from the user device to indicate a reward to the animal,” where the received signal from the user device “indicates that the animal is performing a desired behavior.”
However, it is the examiner’s position that Bozkurt teaches sensors on the animal harness to monitor behavior, location, posture, etc..  Bozkurt teaches bidirectional communication between the Beaglebone Black computer on the animal harness and a trainer/user/handler.  The collected information is the signal, e.g. if the animal is in the location where it should be, if the animal is digging like it should be, if the animal is sitting like it should be are all examples of information that is collected as a “Signal” and sent to the user.  When the user or the computer has determined that the animal is doing a desired function it can then determine the form of stimulation to apply based on the signal.  Bozkurt’s bidirectional communication collects information from the sensors.  Based on the collected information that is communicated to the remote handlers, the handler or a computer algorithm can use the collected information as a signal and make a determination to communicate a reward to the animal by activating vibrations or dispensing a treat.  In addition, the dog itself can send signals back to the handler through tactile sensors such as a nose push or bite.  Bozkurt teaches connection with smartphones and teaches training techniques that teach CEWDs to respond to computer-mediated signals from handlers (first column, last paragraph, pg. 37).  Bozkurt teaches training where a reward is human or algorithms on computers to train the dogs.  Furthermore, Bozkurt teaches training dogs to move in seven different directions by giving patterns of haptic inputs that is paired with human or machine delivered rewards.  The dog performs commands based on the feeling of the activated motors in a specific pattern (these training techniques are found on page 37).  It is clear from these outlined training techniques that the claim language is satisfied by the operation of the CEWD taught by Bozkurt.  Bozkurt teaches the known development of an algorithm that decides which sensors to turn on and communication with a central unit under what conditions.
The sensors and Beaglebone Black computer monitor the animal and send the information/signal to the user and the user can then communicate back with the Beaglebone Black computer on the harness and activate a vibration or other rewards/correction.  Bozkurt page 33, Col. 3, first paragraph states that the user can communicate with the dog by giving haptic commands or reward treats from a distance.
Applicant argues that the Office Action has also not shown the Bozkurt teaches or suggests “marking a location of a reward utilizing at least the user device or the computerized controller coupled with the securing apparatus worn by the animal;” or “utilizing one or more stimulation components from the plurality of stimulation components coupled with different portions of the securing apparatus to direct the animal to the reward” as recited in dependent claim 60. 
	However, it is the examiner’s position that wherever the treat is dispensed is the “marked location” of the reward.  In addition, there is audio communication which can enable the user to verbally communicate/reward through a speaker on the harness to command the dog to go to a certain spot.  The broad claim language can be satisfied by the dispensing of a treat as taught by Bozkurt or alternatively the marked location is the end of the seven step training pattern taught by Bozkurt on page 37.  The marked location could even be a verbal command from the user.  The user could verbally command over a speaker “go to tree” and when the dog reaches that location the user 
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



13 September 2021